11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                        JUDGMENT


Barry Chad Beal,                              * From the 42nd District
                                                Court of Coleman County,
                                                Trial Court No. 2565.

Vs. No. 11-13-00259-CR                        * August 21, 2014

The State of Texas,                           * Memorandum Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we
modify the judgment of the trial court to delete the cumulation order on the second
page of the trial court’s judgment and also to delete the language on the first page of
the    trial   court’s   judgment     that   “THIS     SENTENCE        SHALL       RUN
CONSECUTIVELY.” As modified, we affirm.